314 S.W.3d 880 (2010)
STATE of Missouri, Respondent,
v.
Rashaun GRAVES, Appellant.
No. WD 69894.
Missouri Court of Appeals, Western District.
July 20, 2010.
*881 Laura G. Martin, Esq., Kansas City, MO, for appellant.
Shaun Mackelprang, Esq., and Terrence M. Messonnier, Esq., Jefferson City, MO, for respondent.
BEFORE DIVISION ONE: LISA WHITE HARDWICK, Chief Judge Presiding, JAMES M. SMART, JR., and CYNTHIA L. MARTIN, Judges.

ORDER
PER CURIAM.
Following a jury trial, Rashaun Graves appeals his convictions on three counts of first-degree robbery and one count of attempted first-degree robbery. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the judgment of convictions.
AFFIRMED. Rule 30.25(b).